DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because, according to the present description, FIG. 8 should likely be amended to remove reference number “16” and replace it with --1b--.  It is unclear why there is a horizontal line at the top of FIG. 10 in the inner volume 101, so the line should likely be removed.  Also, the pipe string 10 in FIG. 20 should be cross hatched since it is a cross sectional view.
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stationary annular seat element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are finally objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 USC 102(a)(1) as being anticipated by Hiorth et al. (US 2016/0060998 A1) (“Hiorth”).
Referring to claim 1: Hiorth teaches a plug arrangement comprising:
a substantially cylindrical pipe string 2 comprising a longitudinal axis S extending in a first direction and a plug housing 1;
a disintegratable plug element 3 (lower one in Fig. 4A) disposed within the plug housing and configured to move in the direction of the longitudinal axis from a first position (Fig. 4A) to a second position (Fig. 4C);
an axially movable annular seat element 14 disposed adjacent the disintegratable plug element (see 14a on left side on Fig. 4A) and comprising at least one recess (where sloping edge 12a is on the right of Fig. 4A);
a stationary annular seat element 7 axially spaced from the disintegratable plug;
a seal element 3 (upper one in Fig. 4A) arranged to prevent fluid from flowing in an axial direction past the disintegratable plug element;
a shear element 10 ¶ [0116] configured to prevent movement of the disintegratable plug element from the first position to the second position, until the shear element breaks when subjected to a predetermined axial force [0020] and [0116]; and
a loading device 12:
configured to break the disintegratable plug element after it has moved to the second position [0112]; and
disposed within the recess on the axially movable annular seat element (Fig. 4A).
Referring to claim 2: Hiorth teaches the loading device comprises a contact surface configured apply a point pressure load on the disintegratable plug element [0093].
Referring to claim 3: Hiorth teaches the loading device comprises at least one of a pin, spike, or blade [0093].
Referring to claim 4: Hiorth teaches the seal element is arranged to prevent fluid from flowing in an axial direction past the disintegratable plug element when said plug element is in both the first position and the second position (since the lower plug element 3 fails before the upper seal element 3).
Referring to claim 5: Hiorth teaches the disintegratable plug element is comprised of glass [0013], [0046], and [0067].
Response to Arguments
Applicant’s amendments with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn.  However, all of the previous objections to the drawing and the specification have been overlooked and are therefore maintained and repeated above.
Applicant's arguments filed regarding the 35 USC 102 rejections have been fully considered but they are not persuasive.  Regarding the applicant’s arguments that Hiorth teaches “locking device 10” is in the form of a ball or a roller [0077] and therefore is not a shear element, the examiner would like to point out that “10” was defined while also pointing to [0116] (in the Non-Final rejection, as well as above in the Final rejection) which teaches 10 is in the form of shear pins which will break after the application of a certain load [0020].  Therefore “10” in Hiorth is in fact a shear element and the claims stand rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


26 May 2021